Per Curiam.
The question of negligence on the part of the defendant and the question of contributory negligence on the part of the named plaintiff presented factual issues for the jury to determine. The verdict was a result which could reasonably have been reached on a permissible view of the evidence. Bonomo v. Capitol City Lumber Co., 154 Conn. 714, 228 A.2d 501. The court, therefore, did not err in refusing to set it aside. Hemmings v. Weinstein, 151 Conn. 502, 505, 199 A.2d 687.
There is no error.